Berry, J.
This is, in effect, an appeal from an order of the district court for Nobles county, for judgment against a- garnishee. Gen. St. 1878, e. 66, § 197, enacts that any party to a garnishment proceeding, deeming himself aggrieved by any order or final judgment therein, may remove the same from a district court-to the supreme court, by appeal, in the same cases, in like manner, and with like effect as in a civil action.
That no appeal lies from an order for judgment in a civil action has been settled by several decisions of this court. Lamb v. McCanna, 14 Minn. 513; Rogers v. Holyoke, 14 Minn. 514; Searles v. Thompson, 18 Minn. 316; Ryan v. *318Kranz, 25 Minn. 362; Langdon v. Thompson, 25 Minn. 509; Chesterson v. Munson, ante, p. 303. Though the point of non-appealability is not made by counsel, we cannot overlook it, and the appeal is accordingly dismissed.